Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the recitation of adjacent panels positioned above supporting members forming a gridwork renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe that the ceiling panel is placed on a surface of the gridwork.  Such is beyond the scope of the claimed invention.  
Turning to the Applicant’s disclosure, the main beam members and the cross members have been connected to form a gridwork having plurality of regularly spaced cells, wherein each cell is filled with a ceiling panel (paragraph 28).  
Since the spatial arrangement of the ceiling panels and the gridwork could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Claim 20 recites the limitation "the first and second major and minor edges" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear whether a panel or a gridwork has a T edge profile.  
In view of the Applicant’s disclosure, the main beam member has a cross-sectional shape of an inverted “T” resulting from opposing legs 32a and 32b extending radially from a central member 34.  However, nothing in claim 1 is specific about a gridwork having a main beam member with a cross-sectional shape of an inverted “T”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/204065 to Lotti et al. (hereinafter “Lotti”).
Lotti discloses a ceiling panel 20 having a layer construction as follows: a first metallic facing layer 1, an adhesive layer 4, a flexible layer 5, an insulation foam layer 21, an adhesive layer 6 and a second metallic facing layer 2 (figure 2; and paragraph 43). 

    PNG
    media_image1.png
    194
    443
    media_image1.png
    Greyscale


The metallic facing layer is an aluminum layer having a thickness of 0.2 to 1.0 mm (paragraph 25).  The metallic facing layer further includes a protective coating, a paint or a decorative veneer, and each of which corresponding to the claimed surface covering layer (paragraph 26).
As to claim 6, the adhesive layer is a polyurethane adhesive (paragraph 34). The metallic facing layer 1 is bonded to the insulation foam layer by a polyurethane adhesive layer 4. 
As to claim 10, the second metallic facing layer 2 is bonded to the insulation foam layer by a polyurethane adhesive layer 6.  
As to claim 20, a gridwork is an intended use limitation and thus optional and completely irrelevant to the claimed ceiling panel. And so is its concealed “T” edge profile. 

Claims 1-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0271972 to Lanciaux (hereinafter “Lanciaux”).
Lanciaux discloses a duct board comprising a foam insulation panel 12 and facing sheets 16, 18 provided on each side of the foam insulation panel (paragraph 24).  A polyvinyl chloride (PVC) thermoplastic sheet material 14 is provided on the facing sheet 16 as shown in figure 6.  

    PNG
    media_image2.png
    301
    410
    media_image2.png
    Greyscale

The PVC sheet material reads upon the claimed surface covering layer. 
The foam insulation panel is a rigid, closed cell, phenolic foam having zero Ozone Depletion Potential (ODP) (paragraph 24).
The facing sheet is a scrimmed aluminum foil material having a thickness of 0.001 inch wherein the scrimmed aluminum foil is reinforced with a layer of glass scrim (paragraph 24).  
Lanciaux does not explicitly disclose a ceiling panel for use in a gridwork of a suspended ceiling. 
However, it appears that the duct board is made of the same material as the claimed ceiling panel for use in a gridwork of a suspended ceiling. 
The duct board comprises a foam insulation panel 12 and facing sheets 16, 18 provided on each side of the foam insulation panel (paragraph 24).  A PVC thermoplastic sheet material 14 is provided on the facing sheet 16 as shown in figure 6.  The PVC sheet material has a thickness of 1000 microns (paragraph 23). 
The PVC sheet material reads upon the claimed surface covering layer. 
The foam insulation panel is a rigid, closed cell, phenolic foam having zero ODP (paragraph 24).
The facing sheet is a scrimmed aluminum foil material having a thickness of 0.001 inch wherein the scrimmed aluminum foil is reinforced with a layer of glass scrim (paragraph 24).  
Therefore, the examiner takes the position that the ceiling panel for use in a gridwork of a suspended ceiling would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 2, the facing sheet 18 is oriented to face in a direction away from an active space of a facility. 
As to claim 3, the PVC covering layer is oriented to face in a direction forward an active space of a facility. 
As to claims 4 and 5, the foam insulation panel is a rigid, closed cell, phenolic foam having zero ODP (paragraph 24).
As to claims 6 and 10, it appears that Applicant and Lanciaux are using KoolDuct ® product from Kingspan for reconstructing the foam insulation panel and the facing sheets.  Therefore, the examiner takes the position that a polyurethane adhesive layer would inherently be present for securing the foam insulating panel to the facing sheet as like material has like property.  
As to claims 7-9, and 11-13, the facing sheet is a scrimmed aluminum foil material having a thickness of 0.001 inch wherein the scrimmed aluminum foil is reinforced with a layer of glass scrim (paragraph 24).  
As to claims 14 and 17, the PVC sheet material has a thickness of 1000 microns (paragraph 23). 
As to claim 20, a gridwork is an intended use limitation and thus optional and completely irrelevant to the claimed ceiling panel. And so is its concealed “T” edge profile. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lanciaux as applied to claim 1 above, and further in view of Lotti.
Lanciaux does not explicitly disclose the facing sheet and the foam insulation panel adhered to each other by a polyurethane adhesive material. 
Lotti, however, discloses a ceiling panel or a ducting panel 20 having a layer construction as follows: a metallic facing layer 1, an adhesive layer 4, a flexible layer 5, an insulation foam layer 21, an adhesive layer 6 and a metallic facing layer 2 (figure 2; and paragraph 43). 

    PNG
    media_image1.png
    194
    443
    media_image1.png
    Greyscale

The metallic facing layer is an aluminum layer having a thickness of 0.2 to 1.0 mm (paragraph 25).  The metallic facing layer further includes a protective coating, a paint or a decorative veneer (paragraph 26).  
The adhesive layer is a polyurethane adhesive (paragraph 34). 
The flexible layer is a film, a foam or an aluminum foil having a thickness of from 20 to 100 mm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane adhesive disclosed in Lotti to secure the insulation foam panel to the metallic facing sheet disclosed in Laciaux motivated by the desire to obtain improved adhesion strength, thereby avoiding delamination. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lanciaux as applied to claim 1 above, and further in view of US 4,486,995 to Allen et al. (hereinafter “Allen”).
Lanciaux does not explicitly disclose a fire coating applied over a PVC layer.   
Allen, however, discloses a ceiling panel used in a gridwork of a suspended ceiling comprising a polystyrene foam 10 having one side covered by metallic foil 14.  A cellulose layer 20 is provided on another side of the polystyrene foam.  A PVC coating 26 is applied over the cellulose layer.  A fireproof coating 28 is made of a latex gel with a high solid content of silicates, fibers and actual stone products.  

    PNG
    media_image3.png
    146
    205
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a fireproof coating disclosed in Allen over the PVC layer disclosed in Lanciaux motivated by the desire to impart fire retardant properties. 

Claims 1-5, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0225236 to Cox (hereinafter “Cox”).
Cox discloses an insulated building panel comprising a plurality of panels made of solid foam cores fully encapsulated within external hard polyurethane coatings permanently bonded to the foam cores (abstract; and figure 2).  The foam core is a rigid, closed cell foam including polystyrene foam, phenolic foam or polyurethane foam (paragraph 40).  
A fire coating can be applied to the panel if the panel is installed without a fire protection barrier (paragraph 47). 
The panel contributes to sound deadening (paragraph 25).  That is to say the foam core, the polyurethane coating and the fire coating, each is a sound deadening material. 
The polyurethane coating reads upon the claimed first facing or the claimed second facing sheet. 
As to claim 5, the rigid, closed cell, phenolic foam would inherently have zero ODP because like material has like property. 
As to claims 14-16, the fire coating is applied to the panel if the panel is installed without a fire protection barrier (paragraph 47). The panel contributes to sound deadening (paragraph 25).  That is to say the foam core, the polyurethane coating and the fire coating, each is a sound deadening material. 
As to claim 18, Cox discloses adjacent panels are formed to fit precisely over supporting members including girts 18, 19 (figure 1).  
As to claim 20, a gridwork is an intended use limitation and thus optional and completely irrelevant to the claimed ceiling panel. And so is its concealed “T” edge profile. 

Claims 1-3, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0059516 to Vincent et al. (hereinafter “Vincent”).
Vincent discloses a ceiling panel comprising an insulation foam core 6 disposed between two metallic facing sheets 4, 8, and an intumescent coating 10 provided on one of the metallic facing sheets (abstract, and Figures 1and 1A). 

    PNG
    media_image4.png
    327
    462
    media_image4.png
    Greyscale


		
As to claims 14 and 15, the intumescent coating comprises a polymeric binder, a catalyst, a blowing agent and a polyhydridic carbon donor that forms a char upon application of heat (paragraph 43).  
As to claim 16, the intumescent coating has a thickness of 50 microns (table 1).  
As to claim 20, a gridwork is an intended use limitation and thus optional and completely irrelevant to the claimed ceiling panel. And so is its concealed “T” edge profile. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent as applied to claim 1 above, and further in view of Cox. 
Vincent discloses the insulation foam core comprising a polyurethane foam (paragraph 34).  Vincent does not explicitly disclose the insulation foam core comprising a rigid, closed cell phenolic foam. 
Cox, however, discloses an insulated building panel comprising a plurality of panels made of solid foam cores fully encapsulated within external hard polyurethane coatings permanently bonded to the foam cores (abstract; and figure 2).  The foam core is a rigid, closed cell foam including polystyrene foam, phenolic foam or polyurethane foam (paragraph 40).  The rigid, closed cell, phenolic foam would inherently have zero ODP because like material has like property. 
A fireproof coating can be applied to the panel if the panel is installed without a fire protection barrier (paragraph 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute phenolic foam disclosed in Cox for the polyurethane foam disclosed in Vincent because phenolic foam and polyurethane foam have been shown in the art to be recognized equivalent foam materials for the insulated building panels and the selection of these known equivalents to be used as foam materials for the insulated building panels will be within the level of the ordinary skill in the art.  

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent as applied to claim 1 above, and further in view of Lotti.
Vincent does not explicitly disclose the metallic facing sheet and the foam insulation panel adhered to each other by a polyurethane adhesive material. 
Lotti, however, discloses a ceiling panel or a ducting panel 20 having a layer construction as follows: a metallic facing layer 1, an adhesive layer 4, a flexible layer 5, an insulation foam layer 21, an adhesive layer 6 and a metallic facing layer 2 (figure 2; and paragraph 43). 

    PNG
    media_image1.png
    194
    443
    media_image1.png
    Greyscale

The metallic facing layer is an aluminum layer having a thickness of 0.2 to 1.0 mm (paragraph 25).  The metallic facing layer further includes a protective coating, a paint or a decorative veneer (paragraph 26).  
The adhesive layer is a polyurethane adhesive (paragraph 34). 
The flexible layer is a film, a foam or an aluminum foil having a thickness of from 20 to 100 mm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane adhesive disclosed in Lotti to secure the insulation foam core to the metallic facing sheet disclosed in Vincent motivated by the desire to obtain improved adhesion strength, thereby avoiding delamination. 

Claims 1-3, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen.
Allen discloses a ceiling panel used in a gridwork of a suspended ceiling comprising a polystyrene foam 10 having one side covered by metallic foil 14.  A cellulose layer 20 is provided on another side of the polystyrene foam.  A PVC coating 26 is applied over the cellulose layer.  A fireproof coating 28 is made of a latex gel with a high solid content of silicates, fibers and actual stone products.  

    PNG
    media_image3.png
    146
    205
    media_image3.png
    Greyscale

As to claims 14, and 15, the combination of the PVC coating 26 and the fireproofing coating 28 together reads on the claimed surface covering layer.  The fireproof coating 28 is made of a latex gel with a high solid content of silicates, fibers and actual stone products.  
As to claims 18 and 20, adjacent ceiling panels form abutting joints positioned above a supporting gridwork wherein first and second major edges and minor edges of the ceiling panels have a concealed T edge profile (figure 4). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of Cox. 
Allen discloses a ceiling panel used in a gridwork of a suspended ceiling comprising a polystyrene foam 10 having one side covered by metallic foil 14.  A cellulose layer 20 is provided on another side of the polystyrene foam.  A PVC coating 26 is applied over the cellulose layer. The rigid, closed cell, phenolic foam would inherently have zero ODP because like material has like property. 
 A fireproof coating 28 is made of a latex gel with a high solid content of silicates, fibers and actual stone products.  
Allen does not explicitly disclose the foam layer comprising a rigid, closed cell phenolic foam. 
Cox, however, discloses an insulated building panel comprising a plurality of panels made of solid foam cores fully encapsulated within external hard polyurethane coatings permanently bonded to the foam cores (abstract; and figure 2).  The foam core is a rigid, closed cell foam including polystyrene foam, phenolic foam or polyurethane foam (paragraph 40).  The rigid, closed cell, phenolic foam would inherently have zero ODP because like material has like property. 
A fireproof coating can be applied to the panel if the panel is installed without a fire protection barrier (paragraph 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute phenolic foam disclosed in Cox for the polystyrene foam disclosed in Allen because phenolic foam and polystyrene foam have been shown in the art to be recognized equivalent foam materials for the insulated building panels and the selection of these known equivalents to be used as foam materials for the insulated building panels will be within the level of the ordinary skill in the art.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of US 4,885,889 to Hemphill et al. (hereinafter “Hemphill”).
Allen does not explicitly disclose the ceiling panel where the first and second major and minor edges have a tegular edge profile. 
Hemphill, however, teaches a suspended ceiling system is provided with a ceiling runner arrangement and a plurality of ceiling boards positioned therein (figure 1 and abstract).  At the intersection of four rubbers and ceiling boards, a cutaway area is provided in the board structure to receive a decorative element.  The ceiling boards have a tegular edge structure so that the ceiling boards are provided with a recessed groove means around the peripheral thereof (column 2, lines 5-10).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a tegular edge structure disclosed in Hemphill for the ceiling panel disclosed in Allen because such is one of typical edge geometries of the ceiling panel and Hemphill provides necessary details to practice the invention of Allen.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788